DETAILED ACTION
This office action is in response to the amendments filed on 12/6/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s election of Invention I in the reply filed on December 6, 2021 is acknowledged. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20. Claims 16-20 have been withdrawn as Non-Elected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita (US 2020/0052104) in the view of Linchtenwalner (US 2015/0097226).

With respect to Claim 1, Tomita shows (Fig. 1) most aspects of the current invention including a nitride semiconductor device (1), comprising: 
a first nitride semiconductor layer (22) of a first conductivity-type;
a second nitride semiconductor layer (24) of a second conductivity-type provided above the first nitride semiconductor layer; 
a junction region (23) of a first conductivity-type which is provided to extend in a direction from a front surface of the second nitride semiconductor layer to the first nitride semiconductor layer and has a doping concentration NJFET equal to or higher than that of the first nitride semiconductor layer (par 53)
a source region (25) of a first conductivity-type which is provided more shallowly than the junction region and has a doping concentration equal to or higher than the doping concentration NJFET 
Furthermore, Tomita shows wherein a dopant of the source region is silicon (par 77). However, Tomita does not show wherein a dopant of the source region is an element with an atomic weight larger than that of a dopant in the junction region.
On the other hand, Lichtenwalner (Fig 3) including a nitride semiconductor device (44), comprising a junction region (18) of a first conductivity-type, a source region (25) of a first conductivity-type which is provided more shallowly than the junction region, and wherein a dopant of the source region is an element with an atomic weight larger than that of a dopant in the junction region (par 28). Lichtenwalner teaches doing so to improve the interface between the JFET region and the gate dielectric in vertical MOSFETs and other field effect devices (par 38).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a dopant of the source region is an element with an atomic weight larger than that of a dopant in the junction region in the device of Tomita to improve the interface between the JFET region and the gate dielectric in vertical MOSFETs and other field effect devices.
Regarding claim 1, Differences in the atomic weight will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such atomic weight are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the atomic weight and similar atomic weight are known in the art (see e.g. Lichtenwalner), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed atomic weight or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff,
With respect to Claim 2, Lichtenwalner shows (Fig 3) wherein the doping concentration NJFET meets a following condition: 5×1015cm−3 ≤ NJFET ≤ 2×1018 cm−3 (par 59).
With respect to Claim 4, Lichtenwalner shows (Fig 3) wherein a width WJFET of the junction region meets a following condition 0.1-1.5 μm (par 59).
With respect to Claim 5, Lichtenwalner (Fig 3) wherein the doping concentration NJFET meets a following condition in which a width WJFET μm) of the junction region is used: 2×1017×exp(−1.15× WJFET) cm−3 ≤ NJFET ≤ 2×1018×exp(−0.75× WJFET) cm−3.
Regarding claim 5, Differences in the doping concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such doping concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the doping concentration and similar doping concentration are known in the art (see e.g. Lichtenwalner), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed doping concentration or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 6, Lichtenwalner (Fig 3) wherein a dose DoseJFET in the junction region meets a following condition in which a width WJFET (μm) is used: 1.3×1013×exp(−1.15× WJFET) cm−3 ≤ DoseJFET ≤ 1.3×1014×exp(−0.75× WJFET) cm−3.
Regarding claim 6, Differences in the dose concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such dose concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the dose concentration and similar dose concentration are known in the art (see e.g. Lichtenwalner), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed dose concentration or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).

With respect to Claim 7, Tomita shows (Fig. 1) most aspects of the current invention including a nitride semiconductor device (1), comprising: 
a first nitride semiconductor layer (22) of a first conductivity-type;
a second nitride semiconductor layer (24) of a second conductivity-type provided above the first nitride semiconductor layer; 
a junction region (23) of a first conductivity-type which is provided to extend in a direction from a front surface of the second nitride semiconductor layer to the first nitride semiconductor layer and has a doping concentration NJFET equal to or higher than that of the first nitride semiconductor layer (par 53)
a source region (25) of a first conductivity-type which is provided more shallowly than the junction region and has a doping concentration equal to or higher than the doping concentration NJFET 
wherein the doping concentration NJFET meets a following condition in which a dopant concentration Nepi in the second nitride semiconductor layer is used NEpi + 5×1015cm−3 ≤ NJFET ≤ NEPI 2×1018 cm−3 (par 68).
Regarding claim 7, Differences in the doping concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such doping concentration are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the doping concentration and similar doping concentration are known in the art (see e.g. Tomita), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed doping concentration or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 8, Tomita shows (Fig. 1) comprising a trench portion in the second nitride semiconductor layer, wherein the junction region is included at a bottom of the trench portion.
With respect to Claim 18, Tomita shows (Fig. 1) most aspects of the current invention including a method for fabricating a nitride semiconductor device, comprising: 
providing a junction region (23) of a first conductivity-type having a doping concentration NJFET 
providing a source region (25) which is shallower than the junction region
Furthermore, Tomita shows wherein a dopant of the source region is silicon (par 77). However, Tomita does not show providing a junction region having a doping concentration NJFET
On the other hand, Lichtenwalner (Fig 3) including a nitride semiconductor device (44), comprising providing a junction region (18) having a doping concentration NJFET by ion-implanting dopant ions of a first conductivity-type (par 59), a source region (24) of a first conductivity-type which is provided more shallowly than the junction region, wherein a dopant of the source region is an element with an atomic weight larger than that of a dopant in the junction region (par 28). Lichtenwalner teaches doing so to improve the interface between the JFET region and the gate dielectric in vertical MOSFETs and other field effect devices (par 38).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have providing a junction region having a doping concentration NJFET by ion-implanting dopant ions of a first conductivity-type; and providing a source region w by ion-implanting an ion of an element having an atomic weight higher than that of a dopant in the junction region in the device of Tomita to improve the interface between the JFET region and the gate dielectric in vertical MOSFETs and other field effect devices.
Regarding claim 18, Differences in the atomic weight will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such atomic weight are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the atomic weight and similar atomic weight are known in the art (see e.g. Lichtenwalner), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed atomic weight or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 19, Lichtenwalner shows (Fig 3) wherein the doping concentration NJFET meets a following condition: 5×1015cm−3 ≤ NJFET ≤ 2×1018 cm−3 (par 59).
With respect to Claim 20, Tomita shows (Fig. 3-5) comprising: providing a trench (62) portion through etching before ion-implantation on the junction region (48) (par 56).
Claims 3 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in the view of Linchtenwalner and in further view of Ueno (US 2017/0092758).
With respect to Claim 3, Tomita shows (Fig. 1) most aspects of the current invention including herein the first conductivity-type is N-type, and a dopant of the source region includes any one of silicon (Si) and germanium (Ge).
However, the combination of references does not show wherein a dopant of the junction region is oxygen (O).
On the other hand, Ueno (Fig. 11-12D) a method for fabricating a nitride semiconductor device comprising providing a junction region (14) of a first conductivity-type, providing a source region (32), the junction region formed by N-type impurities/dopants (par 60). Furthermore, Ueno teaches the N-type impurities/dopants includes one of oxygen or silicon (par 57). Ueno teaches doing so to lower the injected n-type impurity concentration to a greater degree than when injecting the n-type impurities into the p-type region and therefore the counter-doping can be performed more easily (par 60).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a dopant of the junction region is oxygen (O) in the device of Tomita to lower the injected n-type impurity concentration to a greater degree than when injecting the n-type impurities into the p-type region and therefore the counter-doping can be performed more easily.
With respect to Claim 21, Tomita shows (Fig. 1) most aspects of the current invention. However, Tomita does not show annealing at a first temperature after ion-implantation on the junction region; and annealing at a second temperature different from the first temperature after ion-implantation on the source region.
On the other hand, Ueno (Fig. 11-12D) a method for fabricating a nitride semiconductor device comprising providing a junction region (14) of a first conductivity-type, providing a source region (32) and further comprising annealing at a first temperature after ion-implantation on the junction region; and annealing at a second temperature different from the first temperature after ion-implantation on the source 
Further, Ueno teaches the annealing at a first temperature is at a temperature is 1300° C. or less (par 75) and teaches the annealing at a second temperature is at a temperature is 1300° C. or less (par 73).
Regarding claim 21, Differences in the temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperatures are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the temperatures and similar temperatures are known in the art (see e.g. Ueno), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed temperatures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 22, Ueno (Fig. 11-12D) wherein the first temperature is 1300° C. or more (par 75).

Claims 9-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in the view of Linchtenwalner and in further view of Van Brunt (US 2015/0084063).
With respect to Claim 9, Tomita shows (Fig. 1) most aspects of the current invention. However, Tomita does not show wherein the junction region includes a plurality of dopants which is ion-implanted with various depths.
On the other hand, Van Brunt (Fig 21) including a nitride semiconductor device (44), comprising a junction region (146) which is provided to extend in a direction from a front surface of the second nitride semiconductor layer to the first nitride semiconductor layer, wherein the junction region includes a plurality of dopants which is ion-implanted with various depths (par 80). Van Brunt teaches doing so to improve the performance of the semiconductor device and the peak electric field in the device (par 22).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the junction region includes a plurality of dopants which is ion-implanted with various depths in the device of Tomita to improve the performance of the semiconductor device and the peak electric field in the device.
With respect to Claim 10, Van Brunt (Fig 21) wherein a depth DJFET of the junction region meets a following condition in which a depth D2-NSL of the second nitride semiconductor layer is used: DJFET ≥ D2-NSL  (par 80).
Regarding claim 10, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Van Brunt), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 11, Van Brunt (Fig 21) wherein a depth DJFET of the junction region is 300 nm or more (par 80).
Regarding claim 11, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Van Brunt), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 12, Van Brunt (Fig 21) wherein a depth DJFET of the junction region meets a following condition: 500 nm≤ DJFET ≤1.5 μm
Regarding claim 12, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Van Brunt), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 13, Van Brunt (Fig 21) wherein a depth D2-NSL of the second nitride semiconductor layer meets a following condition: 200 nm≤ D2-NSL
Regarding claim 13, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Van Brunt), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 14, Van Brunt (Fig 21) wherein a depth D2-NSL of the second nitride semiconductor layer meets a following condition: 500 nm≤ D2-NSL ≤1.5 μm.
Regarding claim 14, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Van Brunt), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 15, Van Brunt (Fig 21) wherein a dose DoseS in the source region meets a following condition: 5×1014 cm−2≤DoseS≤1×1016 cm−2
Regarding claim 15, Differences in the depth will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such depth are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the depth and similar depth are known in the art (see e.g. Van Brunt), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed depth or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 16, Van Brunt (Fig 21) wherein a tail length from a peak of a doping concentration in the junction region to a lower end in the junction region is less than a tail length from a peak of a doping concentration in the source region to a lower end in the source region.
Regarding claim 16, Differences in the ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the ranges and similar ranges are known in the art (see e.g. Van Brunt), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).


With respect to Claim 17, Van Brunt (Fig 21) wherein a tail length from a peak of a doping concentration in the junction region to a lower end in the junction region is within a range of ±10% of a tail length from a peak of a doping concentration in the source region to a lower end in the source region.
Regarding claim 17, Differences in the ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the ranges and similar ranges are known in the art (see e.g. Van Brunt), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Tomita.
The specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        /Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814